Citation Nr: 0928982	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a neurological 
disorder in the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus and 
degenerative joint disease in the lumbosacral spine.  

3.  Entitlement to service connection for a neurological 
disorder in the bilateral lower extremities, to include as 
secondary to service-connected diabetes mellitus and 
degenerative joint disease in the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 1965 to July 1968, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

The issues of entitlement to service connection for bilateral 
upper and lower extremity neurological disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained neck injuries during combat service 
but his service treatment records are negative for a neck or 
cervical spine disability, to include residuals of a neck 
injury.

2.  There is no post-service medical or X-ray evidence of a 
neck or cervical spine disability, to include arthritis of 
the cervical spine, until decades after the Veteran's 
separation from service.

3.  The only clinician that addressed the question of a nexus 
between the claimed disability and service indicated that he 
was unable to provide such a causal link without resort to 
speculation because of the number of years that had elapsed 
between the Veteran's service and the earliest dated medical 
evidence of a neck or cervical spine disability. 


CONCLUSION OF LAW

A chronic neck or cervical spine disability was not incurred 
in or aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In a VA letter of August 2004, the Veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim for service connection.  He was also 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
  
While notice of the Dingess elements did not occur in this 
case prior to initial adjudication, remedial notification was 
provided in a March 2006 letter, followed by a re-
adjudication in a supplemental statement of the case, curing 
any defect as to timing.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by re-adjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  Neither 
the Veteran nor his representative has pled prejudicial error 
with respect to the content or timing of VA's duty to notify.   
It is  pertinent to note that while the U.S. Court of Appeals 
for the Federal Circuit previously held that any error in 
VCAA notice should be presumed prejudicial, and that VA must 
bear the burden of proving that such an error did not cause 
harm (Sanders v. Nicholson, 487 F.3d 881 (2007)), the U.S. 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that-except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim-the burden of 
proving harmful error must rest with the party raising the 
issue, the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  There is no indication of any outstanding treatment 
records or other relevant evidence.  While the Veteran's 
allegations regarding in-service neck injuries are not in 
dispute given they were incurred in combat, there is no 
medical or X-ray evidence of a neck or cervical spine 
disability until approximately 35 years after service.  The 
Veteran did undergo a medical examination.   Such examination 
was thorough in nature and the examiner is the only clinician 
that addressed the question of a nexus between the claimed 
disability and in-service trauma.  That examiner indicated 
that he was unable to provide such a causal link without 
resort to speculation because of the number of years that had 
elapsed between the Veteran's service and the earliest dated 
medical evidence of a neck or cervical spine disability.  
Under these circumstances, there is no further duty to 
provide an examination or medical opinion.   38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 81( 2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2008).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis-Cervical Spine

The Veteran contends that his cervical spine disability is 
due to in-service neck injuries.  He points out that he had 
active duty as a combat infantryman in Vietnam and that he 
sustained multiple neck injuries during this time.  He 
specifically alleges such recurrent trauma was caused by his 
exiting a helicopter under combat conditions, including 
jumping to the ground to exit the aircraft.  The Veteran's 
service personnel records indicate that he was a recipient of 
the Combat Infantryman's Badge (CIB), and that he had service 
in Vietnam.  As this is the case, VA will concede his 
allegations of experiencing injuries to his neck as a result 
of exiting helicopters during service.  See 38 U.S.C.A. 
§ 1154(b).  

Regarding a current disability, the record includes X-ray 
evidence of degenerative joint disease (arthritis) of the 
cervical spine; however, the earliest dated evidence of 
arthritis or any disability of the cervical spine is dated in 
2003 or approximately 35 years post-service.  Such a gap of 
time of between the conceded in-service neck trauma and the 
first post- service medical evidence of a neck or cervical 
spine disability is, in itself, significant and it weighs 
against the veteran's claim.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).

Notwithstanding the foregoing, given the medical evidence of 
a current disability and the undisputed history of recurrent 
neck injuries during combat duty, the Veteran was afforded a 
VA examination in November 2006, which addressed the question 
of the etiology of his claimed condition.  In the associated 
report, the examiner stated that the service treatment 
records did not contain evidence of a neck disability, and 
that unlike his disorder of the lumbar spine, there was no 
evidence of any cervical spine disorder until 2003, 35 years 
after service separation.  Regarding etiology, the examiner 
noted the length of time without a documented neck complaint, 
and stated that due to this, any opinion as to a causal nexus 
would be mere speculation.  

38 C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and a number of Court cases have provided additional guidance 
as to this aspect of weighing medical opinion evidence.  See, 
e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  The 
November 2006 VA examiner's conclusion does not support the 
alleged nexus.  While it's speculative nature arguably does 
not support a denial of service incurrence as well, the  
Board finds that a fair reading of the entire opinion, to 
include the clinician's notation regarding the absence of any 
medical evidence of a neck or cervical spine disability until 
35 years after service, lends some weight to the conclusion 
that there is no such causal relationship.  Without the 
slightest doubt there is no competent opinion of record that 
links a current neck or cervical spine disability to service.   

The Board has considered the Veteran's statements regarding 
the in-service neck trauma, the history of neck pain ever 
since, and his belief that his current cervical spine 
disability was caused by recurrent in-service neck injuries.  
The United States Court of Appeals for the Federal Circuit 
has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
an of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements as in this case.  

As noted above, the Veteran's statements regarding the in-
service injuries are not in dispute and he is competent to 
report what comes to him through his senses, to include 
experiencing pain.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, as a lay person, the Veteran has not been 
shown to have the requisite knowledge to opine as to matters 
of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Simply put, the Veteran is not competent to 
address causation and the competent medical evidence does not 
support the contended relationship.  The probative value of 
his claimed recurrent or continuous neck pain since in-
service trauma is outweighed by the absence of any 
contemporaneously recorded medical or even lay evidence of 
such continuity of symptomatology.  As noted above, negative 
evidence weighs against the contended causal relationship, 
particularly considering the amount of years between service 
and the initial diagnosis of the claimed disability in this 
case.  Maxon, supra.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  


REMAND

Neurological Disabilities in the Upper and Lower Extremities

The Veteran contends that he has upper and lower extremity 
neurological conditions, to include radiculopathy and 
peripheral neuropathy that are secondary to his service-
connected diabetes and arthritis of the lumbar spine.  
Secondary service connection may be granted where disability 
is proximately due to or the result of already service- 
connected disability.  38 C.F.R. § 3.310.  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310 was amended during the 
pendency of this appeal to implement the holding in Allen for 
secondary service connection on the basis of the aggravation 
of a nonservice- connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires 
that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2008).   
The Board notes that the Veteran was examined by VA in 
November 2005.  In the associated report, the examiner stated 
that the Veteran had a history of peripheral neuropathy in 
the upper extremities, and a sensory neurological disorder in 
the hands and feet "for decades."  It was the opinion of 
the examiner that these conditions were not "due" to 
(service-connected) diabetes mellitus, type 2, essentially 
because the latter disability was diagnosed in September 
2005, many years after the onset of the neurological 
disorders at issue.    

Upon a subsequent VA medical examination, performed in 
November 2006, the examiner noted that the Veteran's 
degenerative joint disease of the lumbar spine was, in fact, 
related to his in-service activities of exiting helicopters 
during combat.  However, no opinion was offered as to whether 
the low back disorder caused or aggravated the sensory 
deficits in the upper and lower extremities.  The RO granted 
service connection for a low back disorder and denied service 
connection for the neurological disorders at issue.  

The November 2006 VA examiner did not address the question of 
whether the Veteran's service-connected degenerative joint 
disease of the lumbar spine caused or aggravate claimed 
neurological disorders in the upper and lower extremities.  
Moreover, the November 2005 diabetes VA examination addressed 
only a causal relationship between service-connected diabetes 
and upper and lower extremity neuropathy.  That is, in 
stating that the upper extremity neuropathy was linked to 
carpal tunnel syndrome which pre-dated diabetes, as well as 
mentioning that sensory deficiency in the hands and feet 
existed "for decades" prior to the onset of diabetes, the 
examiner was only conclusive as to the contended causal 
relationship; he did not address the question of whether the 
Veteran's diabetes aggravated his neuropathy in the 
extremities.  See Allen, supra.  

In view of the foregoing, the Board finds that a new, 
comprehensive VA neurological examination is in order.  The 
neurologist should determine what current neurological 
disorders, if any, are present in the upper and lower 
extremities, and should then offer an opinion as to whether 
these conditions were caused or aggravated beyond the normal 
course of the disease process by service-connected diabetes 
and/or degenerative joint disease of the lumbar spine.  
38 C.F.R. § 3.310; Allen, supra.  Additionally, the examiner 
should review the claims file and offer an opinion as to 
whether the back injuries the Veteran sustained during combat 
duty in Vietnam caused the development of the claimed 
neurological conditions of either upper or lower extremity.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the Veteran for a VA 
neurological examination for the purposes 
of determining the nature, approximate 
onset date and etiology of any 
neurological disorders, to include 
peripheral neuropathy and radiculopathy, 
in the bilateral upper and lower 
extremities. Following a review of the 
relevant evidence in the claims file, to 
include the service treatment records, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:

(a)	Is it at least as likely as 
not (50 percent or greater 
degree of probability) that any 
neurological disorder of either 
upper or lower extremity that 
may be present, to include 
peripheral neuropathy and 
radiculopathy, began during 
service or is/are causally 
linked to any incident of or 
finding recorded during 
service, to include any 
injuries sustained as a combat 
infantryman in Vietnam (which 
are not in dispute)?  
(b)	Is it at least as likely as 
not that any neurological 
disorder of either upper or 
lower extremity that may be 
present, to include peripheral 
neuropathy and radiculopathy, 
was caused or aggravated by the 
Veteran's service-connected 
diabetes mellitus, type 2, 
and/or his service-connected 
degenerative joint disease of 
the lumbar spine?  

      The examiner is advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is medically sound to 
find in favor of causation as to 
find against causation.  More 
likely and as likely support the 
contended relationship or a 
finding of aggravation; less 
likely weighs against the claim.  
      
      The examiner is informed that 
"aggravation" is defined for VA 
legal purposes as a chronic 
worsening of the underlying 
condition, as opposed to a 
temporary flare-up of the 
condition.  
      
      Additionally, if aggravation 
is found to be present, the 
examiner is asked to state, to 
the extent that it is medically 
ascertainable, what the level(s) 
of severity of any upper or lower 
extremity neurological condition 
that is identified was present 
prior to the onset of the 
aggravation (e.g., slight, 
moderate).  
3.  After completion to the extent 
possible of the directed development, re- 
adjudicate the Veteran's claims.  If the 
claims remain denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


